Citation Nr: 1100588	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents.

2.  Entitlement to an increased evaluation for the facial 
scarring, residual of service-connected skin cancer disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air 
Force from November 1955 to August 1959, and from June 1961 to 
November 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the appellant's claim of entitlement to service 
connection for prostate cancer, to include as due to herbicide 
exposure.

In April 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.

Consideration of the Veteran's prostate cancer claim was stayed 
as a result of a decision by the U.S. Court of Appeals for 
Veterans Claims (CAVC) pertaining to in-service exposure to 
herbicide agents.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The U.S. Court of Appeals for the Federal Circuit (CAFC) 
later issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), in which it reversed the CAVC, holding that it was 
error to have rejected VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii), which interpretation requires a service 
member's presence at some point on the landmass or inland waters 
of Vietnam in order to benefit from a regulatory presumption of 
herbicide exposure.  

The appellant in Haas then filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied.  Haas v. 
Peake, 129 S.Ct. 1002 (2009).  Consequently, the stay has been 
lifted on the processing of claims for compensation based on 
exposure to herbicides affected by Haas v. Nicholson.  The Board 
will proceed at this time with adjudication of the prostate 
cancer claim.

In a June 2008 rating action, the RO added residual scarring to 
the service-connected skin cancer disability, and continued the 
noncompensable rating.  The Veteran subsequently submitted a 
Notice of Disagreement (NOD) with that evaluation.  However, the 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the Veteran's NOD received in August 2008.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, where an NOD has been filed but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.

The issues of entitlement to service connection for a low 
back disorder, a right hip disorder, bilateral pes planus, 
fibromyalgia, and a gastrointestinal disorder claimed as 
due to medications for service-connected disabilities were 
raised by the Veteran in a March 2010 written statement.  
However, those issues have not been adjudicated by the 
agency of original jurisdiction.  Therefore, the Board 
does not have jurisdiction over any of those issues, and 
they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A veteran who served in the Republic of Vietnam (RVN) during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during such service unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313.  In addition, in service-connection claims 
involving claimed herbicide agent exposure as a result of service 
in Vietnam, prostate cancer may be presumed to have been incurred 
in-service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Veteran maintains that service connection is warranted for 
prostate cancer as a result of exposure to Agent Orange in the 
RVN.  The Board notes that the Veteran has been diagnosed as 
having prostate cancer.  The question which remains is whether 
the Veteran was physically present in the RVN during the Vietnam 
era.  His service personnel records confirm that he was stationed 
at the Ubon Thai Royal Air Force Base from January 1966 to July 
1966, and from August 1973 to August 1974.  Service in Thailand 
is not included in the above presumptive provisions.

The Board first recognizes that the Veteran was awarded the 
Vietnam Service Medal (VSM), the Republic of Vietnam Gallantry 
Cross with device, and the Armed Forces Expeditionary Medal.  
However, the service personnel records show that he was awarded 
those medals based on his two periods of service in Thailand.  
Indeed, these medals were awarded to all members of the Armed 
Forces of the United States serving in Vietnam and contiguous 
waters or airspace above, as well as to those who served in 
Thailand, Laos, or Cambodia in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  Therefore, 
receipt of any one of those medals is not per se verification of 
service in Vietnam.

The Veteran contends that he was actually in Vietnam on several 
occasions, including temporary duty assignments and once during a 
flight stopover.  He has said the length of the stops ranged from 
several hours to two to three days. 

In particular, the Veteran stated at his July 2006 Travel Board 
hearing that he was physically present and within the land 
borders of the RVN for several hours one day between the second 
and third week of January 1966.  The physical location was Cam 
Ranh Bay.  He further testified that groups of aircraft mechanics 
would be sent from Ubon to Da Nang on occasion to repair planes 
from Ubon which were unable to make it back to Thailand, and that 
he participated in several such trips.  He said that temporary 
orders were not always generated or recorded for those trips.

The Board notes that, although a request to the National 
Personnel Records Center (NPRC) for verification of Vietnam 
service yielded a response that the NPRC was unable to determine 
whether or not the Veteran had in-country service in Vietnam, 
there is no indication of any attempt to verify the Veteran's 
claims that his C-130 transport stopped in Vietnam while en route 
to Thailand, and whether there is any other record demonstrating 
time in Vietnam.  The RO has not attempted to ascertain whether 
the Veteran had any period of service in Vietnam through the 
Joint Services Records Research Center (JSRRC).  After review of 
the Veteran's account, the Board believes that official unit 
histories for the Veteran's units could prove useful in 
determining whether he may have been in Vietnam, in that they may 
reflect crews going to Da Nang to repair aircraft to bring them 
back to Ubon.  In addition, the January 1966 Cam Ranh Bay 
stopover could possibly be verified by the passenger manifest on 
his C-130 flight to Ubon Royal Thai AFB from Clark AFB in the 
Philippines.  Such records have not yet been requested.

The Board notes that the RO sent the Veteran a duty-to-assist 
letter, in May 2008, which erroneously informed the Veteran that 
he had to submit new and material evidence for his prostate 
cancer claim.  Then, in a June 2008 rating action, the denial of 
the Veteran's claim for service connection for prostate cancer 
was continued because no new and material evidence had been 
submitted.  As noted in the November 2008 deferred rating 
decision, the rating of June 2008 should not have been issued, 
and a letter about the Haas stay was supposed to have been sent 
to the Veteran; apparently, such a letter was not sent.  On 
remand, the Veteran should be sent a correct duty-to-assist 
letter, and the letter should identify the various sources of 
corroborating information he can submit relating to his claimed 
trips to Vietnam to repair aircraft, third party statements from 
personnel who served with him, or letters and photographs from 
his time periods in Thailand. 

Thus, further development of the evidence is necessary, requiring 
the gathering of records and further investigation.  In addition, 
the duty to assist includes obtaining records and examinations 
where indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, remand 
is required in order to fulfill the statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the appellant submitted a timely NOD, in August 2008, in 
which he expressed partial disagreement with the RO's June 2008 
determination that his facial scarring is part of his skin cancer 
disability and that a noncompensable evaluation was warranted.  
Even though the RO subsequently increased the evaluation to 10 
percent in a September 2008 rating action, the appellant did not 
state then, or thereafter, that he was satisfied with the 
disability rating assigned for the facial scarring.  The law 
provides that in these circumstances, it is to be presumed that 
the Veteran is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the 
RO did not subsequently issue an SOC addressing that issue, the 
Board must remand the issue to the RO for issuance of an SOC in 
relation to the June 2008 determination.  Manlincon v. West, 
supra.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable 
legal precedent has been completed.

2.  Contact the Veteran to give him another 
opportunity to provide any additional details 
concerning his foreign service in 1966, and 
1973-74.  In particular, he should be asked to 
provide a more specific time-frame for his 
claimed TDY in Vietnam.  He should be advised 
that he is free to submit in-service letters 
and photographs, as well as buddy statements 
relating to his contentions, and that such 
information is necessary to obtain supportive 
evidence of his claimed presence in Vietnam 
and that he must be specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.

3.  After waiting a sufficient period to 
receive the Veteran's response, attempt to 
obtain a copy of his pertinent travel 
orders, in particular the orders dated in 
January 1966, and August 1973 to August 
1974.  

Also attempt to obtain, for the periods of 
January 1966 to July 1966, and August 1973 
to August 1974, the unit histories for the 
Veteran's units (particularly records 
relating to the transfer of 
aircraft/aircraft parts from Vietnam to 
Ubon), all pay stubs which reflect special 
pay status, travel vouchers, passenger 
manifests, and all TDY (temporary duty) 
orders from the Air Force Personnel Center 
(AFPC) at Randolph Air Force Base, Texas, 
the Defense Finance and Accounting Service 
(DFAS), the Air Force Historical Research 
Agency, the Joint Services Records Research 
Center (JSRRC) and/or other appropriate 
records repository, as deemed necessary.  
Provide the JSRRC or other repository with 
the appropriate information, as needed, 
showing service dates, duties, and units of 
assignment, and copies of the Veteran's 
statements pertaining to service in 
Thailand.  

Ask the JSRRC to indicate, if possible, 
whether or not any C-130 flights carrying 
personnel from Clark Air Force Base to Ubon 
Royal Thai Air Force Base between January 
10 and January 25, 1966, stopped en route 
in Vietnam, and if so, whether the Veteran 
is listed as a passenger.  

4.  Continue all efforts to obtain these 
records until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  To the extent there is an attempt 
to obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and his representative must 
also be informed of the negative results 
and given the opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, consider 
all of the evidence of record and re-
adjudicate the appellant's prostate cancer 
claim.  Ensure that direct, presumptive, 
aggravation, and secondary theories of 
service connection are considered, as 
applicable.

6.  If the claim for service connection for 
prostate cancer remains denied, provide the 
appellant and his representative with a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

7.  Re-examine the appellant's claim for an 
increased evaluation for facial scarring 
from the skin cancer disability.  If no 
additional development is required, prepare 
an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).

